DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“a cable that includes a first end, a second end that is opposite the cable from the first end, and at least one cable transmission medium that extends between the first end and the second end and that is configured to transmit data; 
a first connector that is located on the first end of the cable, that is coupled to the at least one cable transmission medium, and that is configured to couple the cable to a first computing device; 
a second connector that is located on the second end of the cable, that is coupled to the at least one cable transmission medium, and that is configured to couple the cable to a second computing device; and 
a cable isolation device that is provided in at least one of the cable, the first connector, or the second connector
a processing system that is coupled to the cable isolation device and that is configured to: 
receive an isolation signal from the first computing device when the first computing device is coupled to the first connector and the cable isolation device is provided in a non-isolated state that allows data to be transmitted between the first connector and the second connector via the cable transmission medium; and 
transition, in response to receiving the isolation signal, the cable isolation device from the non-isolated state to an isolated state that prevents data from being transmitted between the first connector and the second connector via the cable transmission medium.” 
Coffey et al. (US 2014/0038462 A1) discloses a connectorized media cable includes at least one primary media segment; a first plug connector coupled to a first end of the media segment; and a second plug connector coupled to the second end of the media segment. Each plug connector includes a storage device having memory configured to store physical layer information pertaining to the cable. The storage device also includes at least four contacts that are electrically connected to the memory and isolated from the primary media segment. Certain types of cables include an electrical conductor extending along the media cable between a fourth one of the contacts of the first plug connector and a fourth one of the contacts of the second plug connector. The plug connectors of other types of cables have two data contacts coupled to the memory.
Gisler et al. (US 2005/0001179 A1) teaches the cable for a medical device is an optically isolated serial transmission cable, used to connect a base device with a serial port, or the like, to a medical device. In an alternate embodiment of the invention, the invention enables auto detection of the cable. The base device is used to power the 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
The Examiner agrees with the Applicant’s arguments that cited art does not teach or suggest the features of Claim 1, which detail a cable isolation device is configured to transition between a non-isolated state that allows data to be transmitted between the first connector and the second connector via the cable transmission medium and an isolated state that prevents data from being transmitted between the first connector and the second connector. 
The Applicant Argument/Remarks and the newly presented independent claims are persuasive and the 35 U.S.C. Rejection is withdrawn. 
Claim(s) 2-7 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above.
Independent Claim(s) 8 & 15 are similar in to Claim 1 and are allowed based on the same reasoning as mentioned above.  
Claim(s) 9-14 & 16-20 depend on Claim 8 & 15 and are allowable based on the same reasoning as mentioned above. 
Lastly, as evidenced by the prosecution history (see 12/29/2021 Applicant Arguments/Remarks, 11/02/2021 Non-Final Rejection) the newly presented amended claim and the Applicant Argument/Remarks, in respect to Claims(s) 1-20 were deemed 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-20 is/are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Richley et al. 					(US 2012/0212306 A1) 
Embodiments of the present invention relate generally to communications systems and, more particularly, relate to methods, apparatuses, systems and other means for isolating potentially dangerous stimuli from potentially hazardous environments.
Walker 						(US 2019/0163496 A1) 
The present disclosure generally relates to apparatuses, and methods for facilitating debugging and reprogramming of active cable assemblies.
Martch et al. 					(US 2011/0059695 A1) 
Various embodiments of apparatus and systems are provided for electrically isolating two devices while transferring power and RF signals therebetween. An electrical isolation apparatus includes an isolation transformer communicatively coupled to a first device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2457